BLACKWELL, Judge,
concurring specially.
I concur in the judgment, but I do not agree with all that is said in the opinion of the majority, so I do not join it. Some of my differences with the majority merit no discussion, but one does, and I write separately for that reason. In Division 2, the majority says that the indictment sufficiently charged a violation of OCGA § 40-6-395 — even though the indictment does not mention things that are, Dixson says, essential elements of a violation — because the indictment alleges explicitly that Dixson acted “in violation of OCGA § 40-6-395.” The latter allegation saves the indictment, the majority explains, because an allegation that the accused violated a statute *387necessarily alleges every element of a violation of the statute. Although several prior decisions of this Court — including State v. Shabazz, 291 Ga. App. 751, 752 (3) (662 SE2d 828) (2008), on which the majority relies — have endorsed this principle,1 I have doubts about the soundness of the principle.
In Henderson v. Hames, 287 Ga. 534, 537-540 (3) (697 SE2d 798) (2010), our Supreme Court considered whether an indictment sufficiently charged a violation of OCGA § 16-11-108. The Hames indictment alleged that the accused acted “in violation of O.C.G.A. § 16-11-108,” but it did not explicitly allege that the accused consciously disregarded a substantial and unjustifiable risk that his act or omission would cause harm to, or endanger the safety of, another person, which is an essential element of such a violation. 287 Ga. at 538-539 (3). Noting that “[a]n indictment is void to the extent that it fails to allege all the essential elements of the crime or crimes charged,” id. at 538 (3), the Supreme Court concluded that the indictment omitted an essential element of a violation of OCGA § 16-11-108 (a) and that, for this reason, “the indictment was defective.” Id. at 539 (3). In light of Hames, the principle on which the majority relies today seems doubtful.
In this case, however, it is unnecessary to rely on this principle. Dixson says that her indictment was defective because it does not allege that any officer signaled her to stop by “hand, voice, emergency light, or siren,” and because it does not allege explicitly that she attempted to flee or elude a pursuing police officer, but neither allegation, I think, was required here. A violation of OCGA § 40-6-395 (a) ordinarily is only a misdemeanor, but when a violation involves certain aggravating circumstances, which are set out in OCGA § 40-6-395 (b) (5) (A), it amounts to a felony. Dixson was charged with, and convicted of, a felony violation based on the aggravating circumstance described in OCGA § 40-6-395 (b) (5) (A) (iii). To ascertain the elements of the offense, then, we must look to both OCGA § 40-6-395 (a) and (b) (5) (A) (iii).
In pertinent part, OCGA § 40-6-395 (a) provides that it is unlawful for a driver “willfully to fail or refuse to bring his or her vehicle to a stop or otherwise to flee or attempt to elude a pursuing police vehicle or police officer when given a visual or an audible *388signal to bring the vehicle to a stop,” and it allows that the visual or audible signal “may be by hand, voice, emergency light, or siren.” A violation of OCGA § 40-6-395 (a) amounts to a felony under OCGA § 40-6-395 (b) (5) (A) (iii) if the driver, in the course of the violation, and “while fleeing or attempting to elude a pursuing police vehicle or police officer in an attempt to escape arrest for any offense[, f]lees in traffic conditions which place the general public at risk of receiving serious injuries.” The indictment in this case alleges that Dixson:
did unlawfully [and] willfully fail to bring her vehicle to a stop after having been given an audible and a visual signal to bring her vehicle to a stop by an officer . . . while fleeing in an attempt to escape arrest for [a violation of OCGA § 16-8-7] and did flee in conditions which placed the general public at risk of receiving serious injuries ....
I am unpersuaded that it was necessary to allege in the indictment the precise means by which the audible and visual signal was given or to allege more explicitly that it was an officer from whom Dixson was fleeing. Although the statute specifies that the visual or audible signal can be given “by hand, voice, emergency light, or siren,” OCGA § 40-6-395 (a), nothing says that it must be, and an allegation of a visual or audible signal by unspecified means is, I think, sufficient. The indictment in this case alleges that Dixson was given “an audible and a visual signal to bring her vehicle to a stop,” and the failure to allege the precise means by which the signal was given seems inconsequential to me. And although the indictment does not explicitly allege that it was a police officer from whom Dixson fled, that much is necessarily implied, I think, by the other allegations, including the allegation that Dixson was “fleeing in an attempt to escape arrest” after having been given a signal to stop by an officer. By definition, “fleeing” involves movement away from some condition, person, place or thing,2 and the context in which “fleeing” is used in this indictment implies quite clearly that it was an officer from whom Dixson fled. Because the indictment includes language that necessarily implies, without reference to a statute or any other external source, this element of the offense, the indictment is sufficient. See State v. Harris, 292 Ga. App. 211, 212 (663 SE2d 830) (2008) (“[T]he failure to allege intent is not fatal where the *389accusation or indictment employs language that necessarily raises an inference that the requisite criminal intent existed.”).
Decided November 23, 2011
Reconsideration denied December 16, 2011
Robert Kenner, Jr., for appellants.
Lee Darragh, District Attorney, Jennifer D. Hart, Hugh M. \ Hamilton, Assistant District Attorneys, for appellee.

 See also State v. King, 296 Ga. App. 353, 353-354 (674 SE2d 396) (2009); Phillips v. State, 278 Ga. App. 198, 202-203 (2) (a) (628 SE2d 631) (2006); Bishop v. State, 266 Ga. App. 129, 132 (2) (596 SE2d 674) (2004); Bowman v. State, 277 Ga. App. 598, 601 (1) (490 SE2d 163) (1997); Jones v. State, 206 Ga. App. 604, 605 (2) (426 SE2d 179) (1992); Reed v. State, 205 Ga. App. 209, 210 (1) (422 SE2d 15) (1992); Hammock v. State, 201 Ga. App. 614, 615-616 (1) (b) (411 SE2d 743) (1991); State v. Howell, 194 Ga. App. 594, 594-595 (391 SE2d 415) (1990); Burden v. State, 187 Ga. App. 778, 779 (2) (371 SE2d 410) (1988).


 See The Compact Oxford English Dictionary 603 (New ed. 1998) (to “flee” is “ [t]o run away from or as from danger; to take flight; to try to escape or seek safety by flight.”); Webster’s Third New International Dictionary 868 (3d ed. 1976) (to “flee” is “to run away from or as if from danger or evil”); Webster’s New Universal Dictionary 700 (1979) (to “flee” is “to run away or try to escape from; to avoid; to keep at a distance from”).